 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES W. MILLNER,                                 Case No. 1:17-cv-00507-LJO-SAB (PC)
12                       Plaintiff,                     ORDER DIRECTING DEFENDANTS TO
                                                        FILE RESPONSE TO PLAINTIFF’S MOTION
13           v.                                         TO STAY ACTION
14    DR. DILEO, et al.,                                (ECF No. 64)
15                       Defendants.                    SEVEN (7) DAY DEADLINE
16

17          Plaintiff James W. Millner is a state prisoner proceeding pro se in this civil rights action

18   pursuant to 42 U.S.C. § 1983. This action is proceeding against Defendants DiLeo, Ulit, and

19   Spaeth, in their individual capacity, for deliberate indifference to serious medical needs in

20   violation of the Eighth Amendment, based on Plaintiff’s wrist injury.

21          Currently before the Court is Plaintiff’s motion to stay action, filed on October 21, 2019.

22   (ECF No. 64.) In his motion, Plaintiff requests that the Court stay this action and extend the

23   December 2, 2019 dispositive motion deadline for 28 weeks because he has developed dementia

24   and is currently undergoing assessment and treatment at California Health Care Facility and

25   because he will be undergoing additional surgery on his wrist.

26          In this case, the Court finds that it is appropriate to require Defendants to file a response to

27   Plaintiff’s motion to stay action. Accordingly, it is HEREBY ORDERED that, within seven (7)

28   days from the date of service of this order, Defendants shall file a response to Plaintiff’s motion
                                                        1
 1   to stay action, (ECF No. 64). Plaintiff should not file any reply to Defendants’ response absent

 2   further order from this Court.

 3
     IT IS SO ORDERED.
 4

 5   Dated:    November 13, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
